Exhibit 10.42

 

COMPENSATION PROGRAM FOR NON-EMPLOYEE DIRECTORS OF BIOSPHERE MEDICAL, INC.

 

As of March 29, 2005, the following sets forth the compensation program for
non-employee directors of BioSphere Medical, Inc. (“BioSphere”):

 

•                                          Upon his or her initial election to
the board, each director is eligible to receive an option to purchase 10,000
shares of BioSphere common stock, $.01 par value per share (the “Common Stock”)
pursuant to BioSphere’s 1997 Stock Incentive Plan, as amended (the “Plan”), such
shares to be priced at the fair market value of the Common Stock on the date of
grant and vest in five equal installments on the first, second, third, fourth
and fifth anniversaries of the date of grant;

 

•                                          Upon his or her re-election to the
board, each director is eligible to receive (i) an option to purchase 5,000
shares of Common Stock pursuant to the Plan, such shares to be priced at the
fair market value of the Common Stock on the date of grant and vest in full
immediately, and (ii) a grant of 2,500 shares of restricted Common Stock
pursuant to the Plan, such shares to be priced at $.01 per share and shall be
subject to repurchase by BioSphere at a price equal to the purchase price, which
right of repurchase shall lapse in full on the second anniversary of the date of
grant;

 

•                                          Each director is eligible to receive
a retainer of $3,000 per calendar quarter and is also eligible to receive $1,500
per board meeting attended;

 

•                                          Members of BioSphere’s audit
committee, compensation committee and nominating and corporate governance
committee are each eligible to receive an additional $1,000 per committee
meeting attended, and the chairperson of each of these committees is eligible to
receive an additional $500 per committee meeting; and

 

•                                          The options granted pursuant to the
foregoing arrangement are not transferable by the director except by will or by
the laws of descent and distribution and are exercisable during the lifetime of
the director only while he or she is serving as a director of BioSphere or
within 90 days after he or she ceases to serve as a director. No option is
exercisable more than ten years from the date of grant. If a director dies or
becomes disabled while he or she is serving as a director, the option is
exercisable for a one-year period thereafter.

 

--------------------------------------------------------------------------------